Citation Nr: 0317890	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  01-10 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as secondary to nicotine 
dependence.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The veteran served on active duty from May 1960 to May 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania.


REMAND

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  See also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by the VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of the amendments to 38 C.F.R. § 3.156(a) (relating 
to the definition of new and material evidence) and to the 
second sentence of § 3.159(c) and § 3.159(c)(4)(iii) 
(pertaining to VA assistance in the case of claims to reopen 
previously denied final claims), which apply to any 
application to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

To date, the RO has not notified the veteran of the 
provisions of the VCAA.  This action needs to be accomplished 
prior to Board adjudication of the veteran's claim.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(the VA's duties include providing a specific explanation of 
the type of evidence necessary to substantiate the veteran's 
claim and a description of which portion of that evidence (if 
any) was to be provided by the veteran and which portion the 
VA would attempt to obtain on his behalf); see also Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

Additionally, the Board notes that the veteran's claim was 
received on April 4, 1998.  Prior to June 9, 1998, claims of 
service connection for a disability resulting from tobacco 
use in the line of duty during active service could be 
pursued.  See VAOPGCPREC 2-93 (January 13, 1993).  The 
current law addressing this matter and prohibiting claims for 
service connection predicated on tobacco use, 38 U.S.C.A. 
§ 5103 (West 2002), is applicable only to claims filed after 
June 9, 1998.  As a result, the earlier date of the veteran's 
claim ensures that the prior, more favorable law regarding 
tobacco use is applicable.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  

In this regard, the Board observes that, in a June 1999 
statement, Dr. Julius A. Mingroni noted that the veteran's 
COPD "has been aggravated by his cigarette smoking which 
started in service."  Under 38 U.S.C.A. § 5103A(c)(4) and 
(d) (West 2002), such a statement renders a VA examination to 
address the nature and etiology of the veteran's disorder 
"necessary," and this examination should be accomplished 
prior to further Board action on this claim.

Accordingly, this case is REMANDED to the RO for the 
following action:  

1.  In a letter, the RO should notify the 
veteran of the new provisions of the 
VCAA, inform him of his right to submit 
new evidence, describe the type of 
evidence needed to substantiate his 
claims, and provide a discussion of the 
relative duties of the VA and the veteran 
in obtaining relevant evidence.  See 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  Then, the RO should provide the 
veteran with a VA respiratory examination 
to address the nature, extent, and 
etiology of his current COPD.  The 
examiner should be provided with the 
veteran's claims file and must review the 
entire claims file in conjunction with 
the examination.  Based on the 
examination results and the claims file 
review, the examiner is requested to 
provide an opinion as to whether it is at 
least as likely as not (e.g., a 50 
percent or greater probability) that the 
veteran has nicotine dependence which 
started in service.  If so, the examiner 
is requested to provide an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) veteran's COPD is 
etiologically related to nicotine 
dependence or is otherwise etiologically 
related to service.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a typewritten 
report.

3.  Then, the RO should readjudicate the 
veteran's claim for service connection 
for COPD, to include as due to nicotine 
dependence.  If the determination of this 
claim remains unfavorable to the veteran, 
the RO should furnish him with a 
Supplemental Statement of the Case (with 
the provisions of 38 C.F.R. §§ 3.102 and 
3.159 (2002) included) and afford him a 
reasonable period of time in which to 
respond before the case is returned to 
the Board. 

The purpose of this REMAND is to obtain additional 
development and ensure full compliance with the VA's due 
process requirements, and the Board intimates no opinion as 
to the ultimate merits of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



